Britt, J.
By his assignments of error defendant contends, inter alia: (1) The action of the Mayor of the City of Asheville in declaring a state of emergency and imposing a city-wide curfew for the night of 30 September 1969 violated defendant’s rights guaranteed by the First Amendment to the U. S. Constitution. (2) The statutory scheme of Chapter 14, Art. 36A, of the General Statutes of North Carolina is unconstitutional in contravention of the First, Fourth, Ninth and Fourteenth Amendments to the U. S. Constitution and Art. I, Sec. 17 of the North Carolina Constitution. (3) Rights guaranteed to defendant under the Federal and State Constitutions were violated at the time of his arrest and during the course of his trial in Superior Court.
Suffice to say we have carefully considered all of defendant’s contentions but find them without merit. We hold that the challenged statutes, ordinance, and proclamation are constitutional and that defendant received a fair trial free from prejudicial error.
No error.
Campbell and Vaughn, JJ., concur.